t c memo united_states tax_court kurt a strode petitioner v commissioner of internal revenue respondent docket nos filed date r issued notices of deficiency determining deficiencies in federal income taxes for p’s and tax years and an sec_6662 accuracy-related_penalty for the deficiencies stem primarily from r’s determination that p could not deduct losses from an activity reported on schedule c held p is liable for the deficiencies held further p is liable for the accuracy-related_penalty for douglas e klein for petitioner jenny r casey for respondent memorandum findings_of_fact and opinion wherry judge these cases are before the court on petitions for redetermination of petitioner’s income_tax deficiencies for and and penalty for as determined by respondent the issues for decision are whether petitioner is entitled to loss deductions claimed on schedules c profit or loss from business of dollar_figure and dollar_figure for the and tax years respectively and whether petitioner is liable for a sec_6662 accuracy-related_penalty for the tax_year 1an adjustment to petitioner’s student_loan interest deductions for and and an adjustment to itemized_deductions for are computational and will depend on the outcome of this issue 2all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated the stipulated facts and the accompanying exhibits are incorporated by this reference at the time petitioner filed his petitions he resided in california petitioner did not testify at trial and the only evidence submitted at the trial consists of the stipulated facts and exhibits the court has taken judicial_notice of the state bar of california records reflecting that petitioner is an attorney and has been a member of the state bar of california since date petitioner filed form sec_1040 u s individual_income_tax_return for the and tax years attaching to each a schedule c which listed his principal business as international consulting and the business name as intcom petitioner incorporated intcom inc in california on date by filing articles of incorporation with the california secretary of state 3at trial respondent objected to exhibits 17-p 20-p through 23-p and 25-p exhibit 17-p was rejected at trial on the grounds of relevance ruling on exhibit 20-p was reserved this court overrules respondent’s objection and finds that the exhibit was not being introduced for the truth of the matter but rather to show that petitioner was exploring business options exhibit 21-p was rejected on the grounds of relevance the objection to exhibit 22-p was overruled and exhibit 22-p was admitted at trial and exhibit 23-p was rejected for the through tax years petitioner reported on his form sec_1040 the following amounts of salary income gross_income from the activity expenses from the activity net profit or from the activity and gross_income year salary income dollar_figure big_number big_number big_number big_number big_number total big_number gross_income from activity --- --- --- --- --- --- --- expenses of activity dollar_figure big_number big_number big_number big_number big_number big_number net_profit_or_loss from activity dollar_figure big_number big_number big_number big_number big_number big_number adjusted_gross_income dollar_figure big_number big_number big_number big_number big_number big_number on date respondent issued petitioner a statutory_notice_of_deficiency determining an income_tax deficiency of dollar_figure for the tax_year petitioner timely filed a petition with this court on date at docket no 27274-08s on date respondent issued petitioner a statutory_notice_of_deficiency determining an income_tax deficiency of dollar_figure and a 4on petitioner’s motion and following a hearing this court removed the sec_7463 small case s designation by order on date thereby converting this matter to regular case status and changing the docket number to sec_6662 penalty of dollar_figure for the tax_year petitioner timely filed a petition with this court on date at docket no on date respondent filed a motion for leave to file an amendment to answer in docket no which was granted on date respondent submitted an amendment to answer in docket no which was filed date asserting that petitioner’s activity reported on his schedule c was not entered into for profit and therefore under sec_183 he was not entitled to deduct any losses greater than that activity’s gross_income this answer increased the determined deficiency to dollar_figure and aligned respondent’s arguments in the two cases the two cases were consolidated for trial briefing and opinion on date a trial was held in los angeles california on date 5on brief petitioner claims that the amounts in dispute are a deficiency of dollar_figure and a penalty of dollar_figure for and a deficiency of dollar_figure and a penalty of dollar_figure including a proposed penalty of dollar_figure for it is unclear how petitioner arrives at these figures apparently he failed to use the increased deficiency and penalty and he perhaps added interest 6the case at docket no was initially set for trial on date on date it was set for trial on date it was again continued on date this time on respondent’s request the two cases were then consolidated on date and set for trial on date petitioner again requested a continuance on date which was granted on date the consolidated cases were then set for trial on may continued opinion i burden_of_proof the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof as to a factual issue that affects the taxpayer’s tax_liability may be shifted to the commissioner sec_7491 petitioner did not argue that the burden should shift and as we find below failed to maintain the required records or comply with the substantiation and cooperation continued on date the court issued an order for a joint status report noting that absent a real emergency it would not even consider a continuance unless and until the parties demonstrate significant progress toward either settlement or preparing for trial on date petitioner hand delivered another motion for continuance explaining that in date he was assigned a very sensitive and extremely confidential project involving a highly complex transaction involving the issuance of securities a task that is expected to last through mid to late date the motion was denied on date because it was filed less than days before the scheduled calendar and no sufficient cause for the delay is reflected therein the court did offer that petitioner may renew his motion for continuance at the calendar call but absent significant and meaningful progress towards settlement or trial it will again be denied absent true emergency at the calendar call on date petitioner renewed his motion for a continuance which was again denied at trial on date petitioner’s counsel again renewed this motion because petitioner contended that he could not leave work at any time during the scheduled trial session the motion for continuance was again denied requirements of sec_7491 accordingly the burden_of_proof remains on petitioner however the increased deficiency for the tax_year was not part of the statutory_notice_of_deficiency and is therefore a new_matter within the meaning of rule a as to which respondent has the burden_of_proof ii sec_183 hobby loss respondent contends that the losses related to petitioner’s activity are not deductible because the activity was not engaged in for profit within the meaning of sec_183 sec_183 generally disallows deductions attributable to activities not engaged in for profit to the extent they would exceed the gross_income from such activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the court_of_appeals for the ninth circuit to which an appeal in these cases would lie absent stipulation to the contrary has held that an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir aff’g tcmemo_1991_212 sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned from the activity the financial status of the taxpayer and elements of personal pleasure or recreation no single factor or set of factors is conclusive in determining whether an activity is engaged in for profit nor is the number of these factors for or against the taxpayer necessarily conclusive in that respect 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs all facts and circumstances with respect to the activity must be taken into account sec_1_183-2 income_tax regs a the manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs three common inquiries are considered in this context whether the taxpayer maintained complete and accurate books_and_records for the activity whether the taxpayer conducted the activity in a manner substantially_similar to those of other comparable activities that were profitable and whether the taxpayer changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability giles v commissioner tcmemo_2005_28 sec_1_183-2 income_tax regs petitioner did not prepare any business or profit plans profit or loss statements balance sheets or financial break-even analyses for the activity see dodge v commissioner tcmemo_1998_89 aff’d without published opinion 188_f3d_507 6th cir the record does not contain any evidence as to the type of business or whether it was conducted in a manner substantially_similar to those of other comparable activities that were profitable nor whether petitioner changed operating procedures or abandoned unprofitable methods this factor favors respondent b the expertise of the taxpayer or his advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs there is little evidence relating to petitioner’s expertise in the activity this factor is neutral c the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may also be evidence that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioner did not devote a substantial amount of time to the activity petitioner was a full-time attorney during the years at issue earning a significant income this factor favors respondent d the expectation that assets used in the activity may appreciate in value the term ‘profit’ encompasses appreciation in the value of assets such as land used in the activity sec_1_183-2 income_tax regs the value of the assets if any used in the activity and their anticipated appreciation or depreciation were not discussed nor was any evidence submitted on this issue this factor is neutral e the success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner did not address this factor and there is no evidence that petitioner carried on any successful businesses in a manner substantially_similar to that of the intcom activity he has apparently successfully run and operated a legal practice some elements of which may be similar to intcom’s needs this factor is neutral f the taxpayer’s history of income or losses with respect to the activity a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs in the two years at issue petitioner claimed dollar_figure in losses from an activity that has never been profitable although we recognize that an activity may sustain losses during the initial startup phase this activity has lost significant amounts of money over a number of years there is no indication that losses are subsiding with time therefore we find this factor favors respondent g the amount of occasional profits if any from the activity the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs the activity has continued to lose large amounts of money and was not profitable in either of the years at issue we find this factor favors respondent h the financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioner earns substantial income from his full-time job as an attorney and the losses from the activity resulted in substantial tax benefits during the years at issue petitioner earned in excess of dollar_figure a year from his outside job and deducted in excess of dollar_figure per year on his federal_income_tax returns on account of losses related to the activity we find this factor favors respondent i elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs however we also note that a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility 59_tc_312 petitioner did not testify at trial to explain his personal views as to the activity petitioner contends that he could not spare time to testify at his trial if that is true it remains unexplained why no one else knowledgeable about the facts appeared on his behalf perhaps there were none although several years have passed since the asserted business commenced we note that petitioner’s failure to introduce evidence which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable see 6_tc_1158 aff’d 162_f2d_513 10th cir the activity required regular travel by petitioner depending on the nature of this travel it could have been for pleasure or it could have been for business this factor is neutral after considering all of the above factors as applied to the unique facts and circumstances of these cases and all other facts we consider relevant we conclude that the activity was not engaged in for profit within the meaning of sec_183 therefore petitioner is not entitled to deduct expenses in excess of gross_income from the activity iii sec_6662 penalty respondent determined that petitioner is liable for a sec_6662 accuracy-related_penalty for his tax_year pursuant to sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for a penalty and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 subsection a of sec_6662 imposes an accuracy-related_penalty of of the portion of any underpayment attributable to causes specified in subsection b respondent determined that there was a substantial_understatement_of_income_tax justifying the penalty see subsec b 7in addition to finding that the activity was not engaged in for profit we find that petitioner did not adequately substantiate his expenses related to the activity petitioner never explained how his expenses related to his business_purpose nor for which of the assortment of different businesses his specific expenses were incurred there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the tax_year or in the case of an individual dollar_figure sec_6662 respondent met his burden of production and petitioner did not address the sec_6662 penalty petitioner presented no evidence that he had reasonable_cause for any portion of any underpayment and he is liable for the penalty the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered under rule
